DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers [US 4,470,030].
	Claim 1, Myers discloses an electromagnetic system [abstract, figures 1 and 2], comprising: a magnetic yoke [10; col. 2 lines 40-42]; a coil [13] mounted in the magnetic yoke [10; col. 2 lines 40-42]; a lower iron core [14; col, 2 lines 47-49] disposed in a lower portion of the coil [13; figure 2] and the fixed to the magnetic yoke [10]; a top plate [40] located above the coil [13] and fixed to the magnetic yoke [10; top plate 40 is bonded to magnet 60 which is bonded to yoke 10; col. 3 lines 35-37]; an upper iron core [28;] having a.lower portion disposed in the coil [13] and an upper portion extending through the top plate [40; figure 2; col. 2 lines 54-56]; an armature [30] disposed above the top plate [40] and; fixedly connected to the upper iron core [col. 2 line 56-58], a bottom surface of the armature [30] having a plurality of first curved grooves [35; figures 1 and 4; col. 2 lines 64-68], a top surface of the top plate [40] having a plurality of second curved grooves [38] corresponding to the first curved grooves [col.3 lines 1-3]; a magnetic isolation-ring [66; col. 3 lines 51-55] disposed: between the upper iron core [28] and the top plate [40], the upper iron core [28] configured to move in a vertical direction with respect to the magnetic isolation ring [66] and having a central axis parallel to the vertical direction [figures 2 and 4 in combination with col. 3 lines 62-66; when the armature is rotated toward the shallow grove ends, opposite that of figure 4, the armature has to displace vertically]; and a plurality of balls [44] each configured to roll in one of the first curved groove [35] and one of the second curved grooves [38; figure 4]; each first curved groove [35] has a depth gradually deepened from a first end to a second end of the first curved groove [figure 4], 
Claim 2, Myers discloses the electromagnetic system of claim 1, wherein the armature is movable between an initial position [rest position; col. 4 lines  6-18] and a final position [moved position; figure 4; col. 3 lines 62-66], and as the armature is moved from the initial position to the final position [col. 3 lines 5-15, col. 3 line 62 to col. 4 line 18], the armature is moved downward [moves from the shallow recess end of the groove which forces vertical movement of the armature downward to the rest position shown in figure 4] for a predetermined distance in the vertical direction and rotates for a predetermined angle around the central axis [determined by the length of the grooves 35 and 40 which limit rotational movement of the armature; col. 3 lines 5-10].  
Claim 3, Myers discloses the electromagnetic system of claim 2, wherein the predetermined angle is equal to a sum of a central angle of the first curved groove and a central angle of the second curved groove [figure 3].  
Claim 4, Myers discloses the electromagnetic system of claim 2, wherein the ball [44] is in the first end [left end of 35 as seen in figure 4] of the first curved groove [35] when the armature is in the initial position [col. 4 lines  6-18] and the ball [44] is in the second end [right end of 35 as seen in figure 4] of the first curved groove when the armature is in the final position [figure 4; col. 3 lines 62-66].  
Claim 5, Myers discloses the electromagnetic system of claim 4, wherein each second curved groove [38] has a depth gradually deepening from the first end [right end as seen in figure 4] of the second curved groove [35] to the second end [left end as seen in figure 4] of the second curved groove [38].  

Claim 7, Myers discloses the electromagnetic system of claim 6, wherein the first end of the first curved groove and the first end of the second curved groove are aligned with each other in the vertical direction, and the second end of the first curved groove and the second end of the second curved groove are separated from each other, when the armature is in the initial position [not shown, this occurs when the armature which is in the rest position; for reference rest position is when armature 30 is rotated to the right in figure 4].  
Claim 8, Myers discloses the electromagnetic system of claim 7, wherein the second end of the first curved groove and the second end of the second curved groove are aligned with each other in the vertical direction, and the first end of the first curved groove and the first end of the second curved groove are separated from each other, when the armature is in the final position [figure 4].  
Claim 9, Myers discloses the electromagnetic system of claim 8, wherein a first air gap is between the armature [30] and the top plate [40; see figure 2] and a second air gap is between the upper iron core [28] and the lower iron core [14; see figure 2].  
Claim 10, Myers discloses the electromagnetic system of claim 9, wherein the first air gap and the second air gap are decreased gradually as the armature is moved from the initial position to the final position [col. 3 line 62 to col. 4 line 5, as the armature rotates 
Claim 11, Myers discloses the electromagnetic system of claim 10, wherein the first air gap and the second air gap are increased gradually as the armature is moved from the final position to the initial position [col. 3 line 62 to col. 4 line 5, as the armature rotates the balls 44 gradually change the size of the air gaps due to the inclined curved first and second grooves].  
  Claim 12, Myers discloses the electromagnetic system of claim 11, wherein the lower iron core [14] , the upper iron core [28], the second air gap [figure 2] the lower iron core [14] , the magnetic yoke [10], the top plate[40], the first air gap, and the armature [30 form a main magnetic circuit [see magnetic field lines in figure 2].  
Claim 13, Myers discloses the electromagnetic system of claim 12, wherein, when the coil is energized, a magnetic flux generated by the coil passes through the main magnetic circuit, the lower iron core and the top plate attract the upper iron core and the armature downward in the vertical direction to drive the upper iron core and the armature to move downward in the vertical direction and rotate around the central axis under the force of the balls [col. 3 line 62 to col. 4 line 5].  
Claim 14, Myers discloses the electromagnetic system of claim 12, wherein, when the coil [13] is energized, the armature [30] is moved from the initial position [rest position] to the final position [moved position; figure 4; col. 3 line 62 to col. 4 line 5].
Claim 15, Myers discloses the electromagnetic system of claim 14, wherein, when the armature is moved to the final position, the coil is de-energized col. 4 lines 3-6] and 
Claim 16, Myers discloses the electromagnetic system of claim 1, wherein the ball [44] is a spherical ball [bearing ball; col. 3 lines 3-5] or a cylindrical ball.  
Claim 17, Myers discloses the electromagnetic system of claim 1, wherein the coil [13] includes a support frame [bobbin] and a wire wound on the support frame [col. 3 lines 42-46].  
Claim 18, Myers discloses the electromagnetic system of claim 17, wherein the upper iron core [28] and the lower iron core [14] are disposed in a hollow accommodation space of the support frame [figures 1 and 2], and the magnetic isolation ring [66] is supported on an upper end surface of the support frame [ring 66 is on the upper surface of the coil which contains a bobbin so is therefore supported by the bobbin]. 
Claim 19, Myers discloses the electromagnetic system of claim I, wherein the first curved grooves are evenly spaced around the central axis of the upper iron core [figure 3; col. 2 line 64 to col. 3 line 6].  
Claim 20, Myers discloses the electromagnetic system of claim 19, wherein a central axis of the plurality of first curved grooves coincides with the central axis of the upper iron core [figures 1-3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Both Leland [US 4,157,521] and Burton [US 4,660,010] disclose .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837